Citation Nr: 1450693	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-23 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES


1.  Entitlement to an increased rating for chronic lumbosacral strain with degenerative joint and disc disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for cervical spine degenerative joint and disc disease prior to January 10, 2012

3.  Entitlement to an evaluation in excess of 20 percent for cervical spine degenerative joint and disc disease from January 10, 2012.

4.  Entitlement to an increased rating for postoperative right knee with patellofemoral pain, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for postoperative left knee with chondromalacia, currently evaluated as 10 percent disabling.

6.  Entitlement to a total rating based on unemployability due to service connected disability (TDIU).
REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.H.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to March 1989. 

This appeal came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office (RO) in Togus, Maine.  

The Veteran was afforded a videoconference hearing at the RO in December 2011 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  The case was remanded for further development in April 2012.

During the pendency of the appeal, by rating action dated in July 2012, service connection was granted for cervical spine degenerative joint and disc disease, evaluated as 10 percent disabling from July 16, 2008, and 20 percent disabling, effective January 10, 2012.  The Veteran appeals for a higher initial rating.

The Veteran was afforded a videoconference hearing at the RO in February 2013 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  The case was remanded for further development in May 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran has had two prior personal video hearings before the undersigned, largely on the issues currently listed on the title page.  Following the hearings additional evidentiary development has been ordered and accomplished.  Generally an appellant is entitled to "[A] hearing on appeal."  See 38 C.F.R. § 20.700 (2014).

Following the most recent supplemental statement of the case the Veteran's attorney has requested yet another hearing.  While the undersigned questions the benefit of an additional hearing, as argument and evidence has been provided, as the issues are increased ratings, the undersigned will grant the request for an additional video hearing.  Every attempt should be made to have the hearing scheduled, if the request continues, before the undersigned.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a videoconference hearing, before the undersigned if at all possible.  The Veteran and his attorney should be provided with notice as to the time and place of the hearing.  If the appellant or his attorney desire to cancel the hearing and otherwise provide additional evidence or argument in lieu of said hearing, such notice should be provided in writing to the RO.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



